ACCEPTED
                                                                                                         08-17-00193-cr
                                                                                            EIGHTH COURT OF APPEALS
                                       08-17-00193-CR                                                  EL PASO, TEXAS
                                                                                                      5/21/2018 8:58 AM
                                                                                                     DENISE PACHECO
                                                                                                                 CLERK

                            IN THE EIGHT COURT OF APPEALS
                                EL PASO COUNTY, TEXAS
                                                                                 FILED IN
JOSE VALDEZ- MARTINEZ                           §                         8th COURT OF APPEALS
APPELLANT                                       §                             EL PASO, TEXAS
vs.                                             §       NO.   08-17-00193-CR
                                                                          5/21/2018 8:58:53 AM
                                                §                             DENISE PACHECO
STATE OF TEXAS                                  §                                 Clerk
APPELLEE

        APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

To The Honorable Justices of Said Court:


       Appellant, JOSE VALDEZ-MARTINEZ, in the above styled and numbered cause, and
moves this Court to grant an extension of time to file Appellant's brief, pursuant to Rule 38.6 of
the Texas Rules of Appellate Procedure, and for good cause shows the following:
1.     This case is on appeal from the 171ST Judicial District Court of El Paso County, Texas.
2.     The case below was styled the State of Texas vs. JOSE VALDEZ-MARTINEZ, and
numbered 20160D03097.
3.     Appellant plea and was sentenced of May 31, 2017.
4.     Appellant was assessed a sentence of three years TDCJ on May 31, 2017.
5.     Notice of appeal was filed on August 30, 2017
6.     The clerk's record was filed on October 20, 2017.
7.     The reporter's record was filed on March 20, 2018.
8.     The Appellate brief is presently due on May 19, 2018.
9.     Appellant requests an extension of time of 40 days from the present date, to now be due
June 29, 2018.
10.    One prior extensions to file the brief have been received in this cause.
11.    Defendant is incarcerated at Fort Stockton, Texas.
12.    Appellant relies on the following facts as good cause for the requested extension:
       12.1    Counsel, as a sole practitioner, has had an extraordinary heavy jury trial and
appellate briefing schedule, jury trial scheduled during this briefing timeline, all requiring
extensive research and preparation time.
       12.2    Attorney for appellant is currently involved in several complex criminal matters
that require extensive research, preparation of witnesses, and evidence for deposition and trial,
set before the district courts of Texas, along with counsel’s responsibilities on other urgent client
matters.
13.    Appellant’s counsel conferred with opposing counsel; opposing counsel does not oppose
this extension.
      Wherefore, Premises Considered, Appellant prays that this Court grant this Appellant’s

Second Motion to Extend Time to File Brief to now be due June 29, 2018, and for such other

and further relief as the Court may deem appropriate.


                                              Respectfully submitted,

                                              Veronica Teresa Lerma
                                              LERMA LAW
                                              1417 Montana Avenue
                                              El Paso, Texas 79902-5617
                                              (915) 533-4779
                                              (915) 533-7236 /F

                                             /s/ Veronica Teresa Lerma
                                             Veronica Teresa Lerma
                                             Texas Bar No.24062846
                                             vtlermalaw@gmail.com
                                             Attorney for Appellant Jose Valdez-Martinez


                                 CERTIFICATE OF SERVICE

       This is to certify that on May 17, 2018, a true and correct copy of Appellant’s Second

Motion to Extend Time to File Brief was served on the District Attorney's Office, El Paso

County, 500 East San Antonio Street, Second Floor, El Paso, Texas 79901, by electronic

submission via e-filing.


                                              /s/ Veronica Teresa Lerma
                                              Veronica Teresa Lerma
                                              Texas Bar No.24062846
                                              Attorney for Appellant Jose Valdez-Martinez
STATE OF TEXAS                                    §
                                                  §           ATTORNEY AFFIDAVIT
COUNTY OF EL PASO                                 §



       BEFORE ME, the undersigned authority, on this day personally appeared Veronica

Teresa Lerma, who after being duly sworn stated:

       “I am the attorney for the appellant in the above numbered and entitled cause. I have

read Appellant’s Second Motion to Extend Time to File Brief and swear that all of the

allegations of fact contained therein are true and correct.


                                               Affiant: Veronica Teresa Lerma.


       SUBSCRIBED AND SWORN TO BEFORE ME on May 17, 2018 to certify which

witness my hand and seal of office.




                                               Notary Public, State of Texas
                                               My Commission expires October 19, 2020